

116 S4204 RS: Federal Emergency Pandemic Response Act 
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 573116th CONGRESS2d SessionS. 4204[Report No. 116–279]IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Johnson (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 19, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish an Interagency Task Force to analyze preparedness for national pandemics, and for other purposes. 1.Short titleThis Act may be cited as the Federal Emergency Pandemic Response Act .2.Interagency Task Force to analyze preparedness for national pandemic(a)In generalThe Secretary of Homeland Security shall convene an Interagency Task Force (referred to in this section as the Task Force) of Federal entities for the purpose of analyzing the preparedness of the United States for national pandemics.(b)ParticipantsThe Task Force shall be comprised of the following members:(1)The Secretary of Homeland Security. (2)The Under Secretary for Management of the Department of Homeland Security.(3)The Administrator of the Federal Emergency Management Agency.(4)The Administrator of the Transportation Security Agency.(5)The Director of the Office of Countering Weapons of Mass Destruction.(6)The Secretary of Health and Human Services.(7)The Secretary of Defense.(8)The Director of the Office of Management and Budget. (9)Any other head of a Federal agency as the Secretary of Homeland Security determines necessary.(c)ResponsibilitiesThe Task Force shall—(1)determine the mission of the Strategic National Stockpile and clearly define it;(2)examine whether the mission statement determined under paragraph (1) aligns with the name of the Strategic National Stockpile and consider whether it is necessary to change the name; (3)perform an assessment of the current inventory and future inventory needs of the Strategic National Stockpile, including—(A)list all current medical supplies, equipment and other items in the stockpile;(B)determine the appropriate inventory levels for each item identified under subparagraph (A) in the stockpile;(C)determine the appropriate location or locations for storing the stockpile, and which Federal agency should be responsible for maintaining the inventory;(D)develop a plan to ensure the proper maintenance of the inventory, including when supplies and equipment need to be rotated or disposed of; and(E)develop a plan to ensure maximum interagency coordination of the management of the stockpile;(4)consider any other measures relating to the Strategic National Stockpile necessary to ensure that the stockpile is appropriately resourced for future pandemic and related emergencies;(5)share the information developed under paragraphs (1) through (4) with the National Response Coordination Center; and(6)not later than 180 days after the date of enactment of this Act, submit a report to Congress on the recommendations of the Task Force developed under paragraphs (1) through (4).3.Establishment of the Unified Coordination Group within the Federal Emergency Management Agency(a)EstablishmentThere is established within the executive branch the Unified Coordination Group lead by the Administrator of the Federal Emergency Management Agency.(b)Other participantsIn addition to the Administrator of the Federal Emergency Management agency, the Unified Coordination Group shall include—(1)the Assistant Secretary for Preparedness and Response at the Department of Health and Human Services;(2)the Assistant Secretary for Health at the Department of Health and Human Services; and(3)the Director of the Centers of Disease Control and Prevention at the Department of Health and Human Services.(c)Activating the unified coordination groupThe Unified Coordination Group shall only be activated upon—(1)the issuance of a public health emergency by the Secretary of Health and Human Services;(2)an emergency declaration by the Administrator of the Federal Emergency Management Agency; or(3)a major disaster declaration as determined by the President in response to a public health pandemic.(d)ResponsibilitiesThe Unified Coordination Group shall—(1)identify and periodically reevaluate the needs of the Strategic National Stockpile; (2)refer the information described in paragraph (1) to the National Response Coordination Center at the Federal Emergency Management Agency, and the Department of Health and Human Services; and (3)share the information gathered from the responsibilities in paragraphs (1) and (2) with the National Response Coordination Center.4.Establishment of the Supply Chain Stabilization Task Force within the Federal Emergency Management Agency(a)EstablishmentThere is established within the Federal Emergency Management Agency a Supply Chain Stabilization Task Force to address the supply of critical protective and life saving equipment.(b)ResponsibilitiesThe Supply Chain Stabilization Task Force shall—(1)develop a plan for how the Federal Government will—(A)preserve and replenish inventoried equipment, including how to extend the shelf life of personal protective equipment and other supplies, including developing and verifying techniques to clean and recycle necessary equipment;(B)accelerate the production of equipment in the event of an emergency, including working with the private sector to determine—(i)the current United States manufacturing capacity of necessary equipment;(ii)the expected timeframes for global vendors to deliver necessary equipment to United States distributors; and(iii)how the production and access to necessary equipment would be affected in the event of a global pandemic;(C)expand the production of necessary equipment, including working with the private sector to identify excess raw materials, workforce, or factory production capacity in response to a pandemic that are necessary to address and overcome supply shortfalls; and(D)equitably allocate the equipment in the event of a pandemic, including working with major commercial distributors to distribute the rapid distribution of critical resources in short supply to areas most in need during a pandemic; and(2)participate in information sharing with the National Response Coordination Center in developing the plan required under paragraph (1).(c)AuthorityIf necessary to meet current demand in the event of a pandemic, the Secretary of Homeland Security may delegate to the Administrator of the Federal Emergency Management Agency, acting through the Supply Chain Stabilization Task Force, the authority to enter into contractual agreements with private shipping companies by covering costs for direct shipping from oversees factories into United States airports for the purposes of obtaining personal protective equipment.5.National Response Coordination Center role in improving transparency(a)Coordination with StatesThe National Response Coordination Center, acting through the appropriate Federal Emergency Management Agency Regional Administrators, shall—(1)request voluntary information from States regarding their holdings of equipment and medical supply necessary in the event of a pandemic; and(2)share information with States regarding the Federal Government’s current inventory and plan developed under section 4(b)(1).(b)Report to congressThe National Response Coordination Center shall provide an annual report to Congress on the activities under this section. 6.Other authorities(a)In generalThe Administrator of the Federal Emergency Management Agency, in coordination with the Secretary of Health and Human Services, may sell medical supplies and equipment maintained in the Strategic National Stockpile, or its successor, to the private, nonprofit, or State, local, Tribal, or territorial entity for immediate use and distribution that are—(1)within 1 year of the medial product or equipment’s expiration date; or(2)the item maintained in the inventory is determined to no longer be necessary to be maintained in the inventory due to advances in medical and technical capabilities.(b)RequirementThe Administrator of the Federal Emergency Management Agency, in coordination with the Secretary of Health and Human Services, shall monitor the inventory stockpile levels, economic and healthcare models, and evaluate available data on supply and demand trends to restock and increase the inventory of supplies maintained in the Strategic National Stockpile or its successor.(c)Authorization of transfer of equipmentDuring a public health emergency declared by the Secretary of Health and Human Services under section 319(a) of the Public Health Service Act (42 U.S.C. 247d(a)), the Secretary of Homeland Security, at the request of the Secretary of Health and Human Services, may transfer to the Department of Health and Human Services, on a reimbursable basis, personal protection equipment or medically necessary equipment in the possession of the Department.(d)Determination by secretaries(1)In generalIn carrying out subsection (c)—(A)before requesting a transfer under subsection (c), the Secretary of Health and Human Services shall determine whether the personal protection equipment or medically necessary equipment is otherwise available, including available by required performance of a contract or order under section 101 of the Defense Production Act of 1950 (50 U.S.C. 4511); and(B)the Secretary of Homeland Security shall determine whether the personal protection equipment or medically necessary equipment requested to be transferred under subsection (c) is excess equipment.(2)NotificationThe Secretary of Health and Human Services and the Secretary shall each submit to Congress a notification explaining the determination made under subparagraphs (A) and (B), respectively, of paragraph (1).(3)Required inventoryThe Secretary of Homeland Security shall—(A)maintain an inventory of all personal protection equipment and medically necessary equipment in the possession of the Department; and(B)make the inventory required under paragraph (1) available, on a continual basis, to—(i)the Secretary of Health and Human Services; and(ii)the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations and the Committee on Homeland Security of the House of Representatives.1.Short titleThis Act may be cited as the Federal Emergency Pandemic Response Act .2.Interagency Task Force to analyze preparedness for national pandemic(a)In generalThe Director of the Office of Management and Budget or the head of another Federal agency, as determined by the Director of the Office of Management and Budget, shall convene an Interagency Task Force (referred to in this section as the Task Force) of Federal entities for the purpose of analyzing the preparedness of the United States for national pandemics.(b)ParticipantsThe Task Force shall be comprised of the following members:(1)The Secretary of Homeland Security.(2)The Director of the Office of Minority Health.(3)The Director of the Indian Health Service. (4)The Under Secretary for Management of the Department of Homeland Security.(5)The Administrator of the Federal Emergency Management Agency.(6)The Administrator of the Transportation Security Administration.(7)The Assistant Secretary of the Office of Countering Weapons of Mass Destruction.(8)The Chief Medical Officer of the Department of Homeland Security.(9)The Secretary of Health and Human Services.(10)The Assistant Secretary for Preparedness and Response of the Department of Health and Human Services.(11)The Director of the Centers for Disease Control and Prevention.(12)The Secretary of Defense.(13)The Director of the Office of Management and Budget.(14)Any other head of a Federal agency as the Director of the Office of Management and Budget determines necessary.(15)Any other representatives of relevant entities, including State, local, Tribal, and territorial public health officials, representatives from private and nonprofit sector healthcare organizations, and entities the Director of the Office of Management of Budget determines necessary.(c)ResponsibilitiesThe Task Force shall—(1)determine the mission of the Strategic National Stockpile and clearly define it;(2)examine whether the mission statement determined under paragraph (1) aligns with the name of the Strategic National Stockpile and consider whether it is necessary to change the name;(3)perform an assessment of the current inventory and future inventory needs of the Strategic National Stockpile, including by—(A)listing all current medical supplies, equipment, and other items in the stockpile;(B)determining the appropriate inventory levels for each item identified under subparagraph (A) in the stockpile, which shall include—(i)an assessment of information obtained from State, local, Tribal, and territorial governments on historical and current estimates of inventory requirements for pandemic-related items; and(ii)a comparison of inventory requirements identified in subparagraph (G)(ii) with the currently available inventory and supply chain activity;(C)determining how the stockpile will be resourced and funded to ensure long-term sustainability and inventory refresh;(D)determining the appropriate location or locations for storing the stockpile, as well as approaches to building a stockpile, such as consolidated or distributed, and which Federal agency should be responsible for maintaining the inventory;(E)developing a plan to ensure the proper maintenance of the inventory, including when supplies and equipment need to be rotated or disposed of; (F)developing a plan to ensure maximum interagency coordination, to include public health in the management of the stockpile; (G)developing a plan for how the Federal Government will identify and assess weaknesses in the supply chain, including how to—(i)address the supply of critical protective and life-saving equipment, pharmaceuticals, and medicine;(ii)preserve and replenish inventoried equipment, including how to extend the shelf life of personal protective equipment and other supplies, including developing and verifying techniques to clean and recycle necessary equipment;(iii)accelerate the production of equipment in the event of an emergency, including working with the private sector to determine—(I)the current manufacturing capacity of necessary equipment in the United States;(II)the expected timeframes for global vendors to deliver necessary equipment to United States distributors; and(III)how the production and access to necessary equipment would be affected in the event of a global pandemic;(iv)expand the production of necessary equipment, including working with the private sector to identify excess raw materials, workforce, or factory production capacity in response to a pandemic that are necessary to address and overcome supply shortfalls; and(v)equitably allocate, to the extent practicable, the equipment in the event of a pandemic, including working with major commercial distributors to distribute the rapid distribution of critical resources in short supply to areas most in need during a pandemic; and(H)providing recommendations on whether the Strategic National Stockpile should include equipment and supplies for small scale and customizable manufacturing capabilities, such as 3D printing or other mobile manufacturing technologies; (4)consider any other measures relating to the Strategic National Stockpile necessary to ensure that the stockpile is appropriately resourced for future pandemic and related emergencies;(5)evaluate ways to enhance the biosurveillance efforts in the United States to include actions to address infectious disease threats; (6)propose best practices on the procurement, distribution, and replenishment of key technologies, capabilities, drugs, vaccines and other biological products, medical devices, and other supplies (including personal protective equipment) within the Strategic National Stockpile recommended by the Federal Government, in peer-reviewed academic journals, or other science-based publications;(7)evaluate the management, accuracy, application, and intended use by State, local, territorial, and Tribal officials of any centralized databases that the Federal Government maintains to readily determine all drugs, vaccines and other biological products, medical devices, and other supplies (including personal protective equipment) available within the Strategic National Stockpile, including the physical location and expiration date of each such item; (8)not later than 30 days after the date on which the Task Force first meets, and every other month thereafter, submit to Congress and the Federal Emergency Management Agency a report that includes—(A)the identification of communities that lack resources to combat the COVID–19 pandemic, including personal protective equipment, ventilators, hospital beds, testing kits, testing supplies, vaccinations (when available), resources to conduct surveillance and contact tracing, funding, staffing, and other resources the Task Force deems essential as needs arise;(B)the identification of communities where racial and ethnic disparities in COVID–19 infection, hospitalization, and death rates are out of proportion to the community’s population by a certain threshold, to be determined by the Task Force based on available public health data;(C)recommendations about how to best allocate critical COVID–19 resources to—(i)communities with disproportionately high COVID–19 infection, hospitalization, and death rates;(ii)communities with high social vulnerabilities to COVID–19 infection; and(iii)communities identified in subparagraph (B);(D)with respect to communities that are able to reduce racial and ethnic disparities effectively, a description of best practices involved; and(E)a list of experts consulted and the timeline and substance of the consultation; (9)share the information developed under paragraphs (1) through (8) with the National Response Coordination Center and public health organizations; (10)not later than 1 year after the date of enactment of this Act, submit a report to Congress on the recommendations of the Task Force developed under paragraphs (1) through (8), which shall be submitted in an unclassified form, but may include a classified annex; and(11)carry out any other responsibilities determined appropriate by the Director of the Office of Management and Budget.(d)General consultationIn carrying out the reporting requirement described in subsection (c)(8), the task force shall consult with individuals with expertise in addressing racial and ethnic disparities, including health professionals, policy experts, and representatives from community-based organizations from communities identified as disproportionately impacted by COVID–19. 3.National Response Coordination Center role in improving transparency(a)Coordination with StatesDuring pandemic and related public health emergencies involving the Federal Emergency Management Agency, the National Response Coordination Center, acting through the appropriate Federal Emergency Management Agency Regional Administrators, shall—(1)request voluntary information from State, local, Tribal, and territorial governments regarding their holdings of equipment and medical supplies necessary during a public health emergency response period; and(2)share information with State, local, Tribal, and territorial governments regarding the inventory of the Federal Government inventory and the plan developed under section 2(c)(3)(G).(b)Report to CongressThe National Response Coordination Center shall provide an annual report to Congress on the activities under this section.4.Other authorities(a)In generalThe Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security, may sell drugs, vaccines and other biological products, medical devices, or other supplies maintained in the Strategic National Stockpile, or its successor, to a Federal agency or private, nonprofit, State, local, Tribal, or territorial entity for immediate use and distribution, provided that any such items being sold are—(1)within 1 year of their expiration date; or(2)determined by the Secretary of Health and Human Services to no longer be needed in the stockpile due to advances in medical or technical capabilities.(b)Authorization of transfer of equipmentDuring a public health emergency declared by the Secretary of Health and Human Services under section 319(a) of the Public Health Service Act (42 U.S.C. 247d(a)), the Secretary of Homeland Security, at the request of the Secretary of Health and Human Services, may transfer to the Department of Health and Human Services, on a reimbursable basis, excess personal protective equipment or medically necessary equipment in the possession of the Department.(c)Determination by Secretaries(1)In generalIn carrying out this section—(A)before requesting a transfer under subsection (b), the Secretary of Health and Human Services shall determine whether the personal protective equipment or medically necessary equipment is otherwise available; and(B)before initiating a transfer under subsection (b), the Secretary of Homeland Security, in consultation with the heads of each component within the Department of Homeland Security, shall—(i)determine whether the personal protective equipment or medically necessary equipment requested to be transferred under subsection (b) is excess equipment; and(ii)certify that the transfer of the personal protective equipment or medically necessary equipment will not adversely impact the health or safety of officers, employees, or contractors of the Department of Homeland Security.(2)NotificationThe Secretary of Health and Human Services and the Secretary of Homeland Security shall each submit to Congress a notification explaining the determination made under subparagraphs (A) and (B), respectively, of paragraph (1).(3)Required inventory(A)In generalThe Secretary of Homeland Security shall—(i)acting through the Chief Medical Officer of the Department of Homeland Security, maintain an inventory of all personal protective equipment and medically necessary equipment in the possession of the Department; and(ii)make the inventory required under clause (i) available, on a continual basis, to—(I)the Secretary of Health and Human Services; and(II)the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations and the Committee on Homeland Security of the House of Representatives. (B)FormEach inventory required to be made available under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.October 19, 2020Reported with an amendment